UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                     12/12/2019
 ANDRE JONES,
                                Movant,                        19-CV-9376 (LGS)

                    -against-                                  17-CR-770-1 (LGS)
 UNITED STATES OF AMERICA,                          ORDER TO ANSWER, 28 U.S.C. § 2255
                                Respondent.

LORNA G. SCHOFIELD, United States District Judge:

       WHEREAS, the Government filed a response to Defendant’s motion to vacate, correct or

set aside his sentence on December 10, 2019 (see Dkt. No. 36, 17-CR-770-1).

       The Clerk of Court is respectfully requested to mail a copy of this Order and the

Government’s response at Dkt. No. 36, 17-CR-770-1, to Andre Jones via certified mail.

SO ORDERED.

 Dated:   December 12, 2019
          New York, New York

                                                             LORNA G. SCHOFIELD
                                                            United States District Judge
